DETAILED ACTION
I.	Claims 1-25 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 has been considered by the examiner.
                       Examiner’s Statement of Reasons for Allowance
Claims 25 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/29/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claims 19, 20 and 25 give cause for the previous 35 U.S.C. 112(b) rejection to be hereby withdrawn.
On page 12, paragraph 61 of the Applicant’s Specification, it is stated that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”; thus, the “computer readable storage medium” present within the claims is held to be statutory.
As per independent claims 1, 9, 13, 18, and 21, generally, the prior art of record, United States Patent No. US 10609066 B1 to Nossik et al. which shows automated detection and remediation of ransomware attacks involving a storage device of a computer network; United State Patent Application Publication No. US 20120255010 A1 italicized claim elements (i.e., claim 1: “configuring a storage unit  for data in the storage that is  indicated as not a trap; configuring a trap extent in the storage unit for data in the storage that is indicated as not a trap: wherein the trap extent is indicated as a trap; receiving a request to access the trap storage unit or the trap extent from a process executing in a host system; and returning a notification to the host system of the process requesting to access the trap storage unit or the trap extent as a potentially malicious process”, claim 9: “configuring a trap volume for data in the storage, wherein the trap volume has a volume address that the host systems use to access tracks allocated to the trap volume; indicating the trap volume as a trap; configuring volumes in the storage that are not indicated as a trap, wherein each volume of the volumes has a volume address the host systems use to access tracks allocated to the volume; receiving a request to access the trap volume from a process executing in a host system; and returning a notification to the host system of the process requesting to access the trap volume as a potentially malicious process”, claim 13: “configuring a storage unit or data in the storage that is indicated as not a trap; configuring a trap extent in the storage unit for data in the storage that is indicated as not a trap: wherein the trap extent is indicated as a trap: receiving a request to access the trap storage unit or the trap extent from a process executing in a host system; and returning a notification to the host system of the process requesting to access the trap storage unit or the trap extent as a potentially malicious process”, claim 18: “configuring a trap volume for data in the storage, wherein the trap volume has a volume address that the host systems use to access tracks allocated to the trap volume; indicating the trap volume as a trap; configuring volumes in the storage that are not indicated as a trap, wherein each volume of the volumes has a volume address the host systems use to access tracks allocated to the volume; receiving a request to access the trap volume from a process executing in a host system; and returning a notification to the host system of the process requesting to access the trap volume as a potentially malicious process”, and claim 21: “configuring a storage unit for data in the storage that is indicated as not a trap; configuring a trap extent in the storage unit for data in the storage that is indicated as not a trap: wherein the trap extent is indicated as a trap; receiving a request to access the trap storage unit or the trap extent from a process executing in a host system; and returning a notification to the host system of the process requesting to access the trap storage unit or the trap extent as a potentially malicious process
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431